Payment of a debt, at the domicil of a debtor, to a foreign administrator, is no defence to a suit by the administrator subsequently appointed under authority of the state in which the debtor is domiciled. This decision follows the opinion of Judge Story, in hi3 Coniliet of Laws, § 514, and the case of Young v. O’Neal, 3 Sneed. 55. The court distinguish the cases of .Doolittle v. Lewis, 7 Johns. Oh. 45, and Nisbet v. Stewart, 2 Dev. & B. 24, the decisions in which have been supposed to support the opposite view.
[Decided by Trigg, District Judge. Nowhere reported; opinion not accessible.]